DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and remarks filed September 6, 2022.
In view of the Amendments to the Claims filed September 6, 2022, the rejections of claims 1-7 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 3, 2022 have been withdrawn.
In view of the Amendments to the Claims filed September 6, 2022, the rejections of claims 1-7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent June 3, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein the solar array is dimensioned to confine its vertical projection within the boundaries of length L and width W of the base plat without encroaching into an adjacent parking space during an execution of the preprogrammed protocol”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the solar array dimensioned to confine its vertical projection within the boundaries of length L and width W of the base plat without encroaching into an adjacent parking space during an execution of the preprogrammed protocol.
The specification teaches reorienting the solar array to maintain the solar array above the base plate and without encroaching into an adjacent parking space (see originally claim 1) but does not discuss or describe the solar array dimensioned to confine its vertical projection within the boundaries of length L and width W of the base plate without encroaching into an adjacent parking space during an execution of the preprogrammed protocol. Dependent claims are rejected for dependency. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheatley et al. (U.S. Pub. No. 2014/0042956 A1).
With regard to claim 1, Wheatley et al. discloses a portable charging station for electric vehicles requiring no installation construction, which comprises: 
a base plate for receiving a vehicle thereon (16, Fig. 1-2), wherein 
the base plate is rectangular shaped with a peripheral edge having a length L and a width W for compliance with jurisdictional parking space requirements (as depicted in Fig. 1-2, the cited base plate 16 is rectangular shaped with a peripheral edge having a length L and a width W and is cited to read on the claimed “for compliance with jurisdictional parking space requirements” as the cited length L and width W form the outer length and width dimensions of the station which would be in a parking space), and wherein 
the base plate has a top surface and a bottom surface and defines a horizontal reference line on the top surface (as depicted in Fig. 1-2, the cited base plate 16 has a horizontal top surface and a horizontal bottom surface and defines a horizontal reference line on the cited top surface); 
a solar array having a center and a plurality of solar panels with photovoltaic cells for converting solar energy into electricity (as depicted in Fig. 1-2, a solar array 30 having a center and a plurality of solar panels 36 with photovoltaic cells for converting solar energy into electricity; see [0021]); 
a column having an upper end and a lower end (24 depicted in Fig. 1-2 as having an upper end 28 and a lower end 26), wherein 
the lower end is affixed near the edge of the base plate (as depicted in Fig. 1-2, the cited lower end is affixed near the peripheral edge of the base plate 16) and 
the upper end is affixed to the solar array to position the center of the solar array at a height h above a predetermined area on the top surface of the base plate, and wherein the predetermined area on the base plate includes the center of the base plate (as depicted in Fig. 1-2, the cited upper end 28 is affixed to the solar array 30 to position the center of the solar array at a height h above a predetermined area on the top surface of the base plate 16 and includes the center of the base plate); 
a component compartment mounted on the column and interconnecting the solar array with the upper end of the column (as depicted in Fig. 1-2, a component compartment 32/34 and 20 interconnecting the solar array 30 with the upper end 28 of the column 24 at elements 32/34, cited to read on the claimed “component compartment” as the cited elements 32/34 and 20 form a part which hold components such as solar array 30 and storage battery 22); and 
a tracking mechanism connected with the column for reorienting the solar array in accordance with a preprogrammed protocol, wherein the solar array creates a vertical projection on the base plate and wherein the solar array is dimensioned to confine its vertical projection within the boundaries of length L and width W of the base plate without encroaching into an adjacent parking space during execution of the preprogrammed protocol (see tracking mechanism 60, Fig. 1-2 and see [0030] teaching “Referring back to FIG. 1, it can be seen that the portable unit 12 can also include a tracking mechanism 60 that is integrated into the column 24 for moving the solar array 30. This movement can be performed to adjust to the orientation of the solar array 30 to maximize the incidence of sunlight on the solar array 30 (i.e. point the solar array 30 toward the sun). This adjustment can be made initially during setup and installation and/or during operation. As shown, the tracking mechanism 60 can be positioned to interconnect a stationary portion 62 of the column 24 with a moveable portion 64 of the column 24, which in turn, is attached to the solar array 30. For example, a suitable tracking mechanism for use in the present invention is disclosed and claimed in co-owned U.S. patent application Ser. No. 13/099,152, titled, "Device for Continuously Orienting a Solar Panel", filed May 2, 2011 for inventors Robert L. Noble and Desmond Wheatley (Attorney Docket Number 11472.4), the entire contents of which are hereby incorporated by reference herein. With the arrangement shown in FIG. 1, the tracking mechanism 60 can be used to selectively move the solar array 30 relative to the stationary docking pad 16. In some cases, the movements of the solar array 30 can be in accordance with a predetermined cycle that is developed based on the position and movements of the sun.”; see U.S. Pub. No. 2012/0279550 A1 incorporated by reference at [0018-0020] teaching tracking mechanism which continuously reorients the solar array wherein the solar array will have no movement outside of the vertical projection/footprint directly below the solar array; the cited tracking mechanism and cited solar array are cited to read on the claimed “for reorienting the solar array in accordance with a preprogrammed protocol, wherein the solar array creates a vertical projection on the base plate and wherein the solar array is dimensioned to confine its vertical projection within the boundaries of length L and width W of the base plate without encroaching into an adjacent parking space during execution of the preprogrammed protocol” because it is structurally capable of reorienting the cited solar array in accordance with a preprogrammed protocol which follows predetermined cycle that is based on the position and movement of the sun, wherein the cited solar array creates a vertical projection/footprint on the cited base plate and wherein the cited solar array is dimensioned to confine its vertical projection/footprint within the boundaries of length L and width W of the cited base plate without encroaching into an adjacent parking space during execution of the preprogrammed protocol as the cited tracking mechanism is capable of providing no movement outside of the vertical projection/footprint directly below the solar array).
With regard to claims 2-3, Wheatley et al. discloses further comprising:
a motorized unit mounted on the column and connected with the tracking mechanism for reorienting the solar array in accordance with a preprogrammed protocol, wherein the preprogrammed protocol reorients the solar array to maintain the solar array in an orientation wherein sunlight is always incident normal to the solar array (see [0030] teaching “Referring back to FIG. 1, it can be seen that the portable unit 12 can also include a tracking mechanism 60 that is integrated into the column 24 for moving the solar array 30. This movement can be performed to adjust to the orientation of the solar array 30 to maximize the incidence of sunlight on the solar array 30 (i.e. point the solar array 30 toward the sun). This adjustment can be made initially during setup and installation and/or during operation. As shown, the tracking mechanism 60 can be positioned to interconnect a stationary portion 62 of the column 24 with a moveable portion 64 of the column 24, which in turn, is attached to the solar array 30. For example, a suitable tracking mechanism for use in the present invention is disclosed and claimed in co-owned U.S. patent application Ser. No. 13/099,152, titled, "Device for Continuously Orienting a Solar Panel", filed May 2, 2011 for inventors Robert L. Noble and Desmond Wheatley (Attorney Docket Number 11472.4), the entire contents of which are hereby incorporated by reference herein. With the arrangement shown in FIG. 1, the tracking mechanism 60 can be used to selectively move the solar array 30 relative to the stationary docking pad 16. In some cases, the movements of the solar array 30 can be in accordance with a predetermined cycle that is developed based on the position and movements of the sun.”).
With regard to claim 4, Wheatley et al. discloses further comprising: 
a storage battery located in the component compartment and connected to the solar array for receiving electricity therefrom (22 described in [0020] as in a component compartment 20); 
a control unit connected with the solar array and with the storage battery (38 described in [0022]), wherein 
the control unit monitors a flow of electricity dispensed from the storage battery to an electric vehicle (see [0022]); and 
an emergency power panel connected to the control unit to allow a dispensing of electricity from the storage battery upon demand (44, Fig. 1-2 and see [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (U.S. Pub. No. 2014/0042956 A1) in view of Jun et al. (KR 2006027784 A).
With regard to claim 5, independent claim 1 anticipated by Wheatley et al. under 35 U.S.C. 102(a)(1) as discussed above. Wheatley et al. discloses wherein
the rectangular shape of the base plate has a first end and a second end separated from each other by the length L (as depicted in Fig. 1-2, the cited rectangular shape of the base plate 16 has a first and second end separated by the cited length L), and 
a first side and a second side extending between the first end and the second end separated from each other by the width W (as depicted in Fig. 1-2, a first side and a second side extending between the cited first end and the cited second end separated from each other by the cited width W).

Wheatley et al. does not disclose wherein the base plate includes an arrangement of reinforcing bars.
However, Jun et al. discloses a base plate structure (see Title and Description). Jun et al. is analogous art because Jun et al., like applicant, is concerned with base plate structures. Jun et al. teaches an arrangement of reinforcing bars which comprises:
a central reinforcing bar positioned to extend through the center of the base plate between the first and second ends and parallel to the first and second sides of the base plate (Jun et al. teaches sectional plates, see Fig. 1-3, which are arranged with a predetermined number to create a unit area of a base plate; it would have been obvious to a person having ordinary skill in the art to have tried selecting a predetermined number, such as an even number of rows and columns, of sections to provide for an appropriate unit area of a base plate; as depicted in annotated Fig. 3 below, a selection of an even number of rows and columns provides for a central reinforcing bar positioned to extend through the center of the base plate between first and second ends and parallel to first and second sides of the base plate); and 

    PNG
    media_image1.png
    732
    719
    media_image1.png
    Greyscale

Annotated Fig. 3
a lateral reinforcing bar positioned to extend through the center of the base plate between the first and second sides perpendicular to the first and second sides of the base plate (as depicted in annotated Fig. 3 above, a lateral reinforcing bar positioned to extend through the center of the base plate between the first and second sides perpendicular to the first and second sides of the base plate).

Jun et al. discloses the base plate design provides good properties and improved durability and robustness (see [0015]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the base plate of Wheatley et al. to include the arrangement of reinforcing bars, as suggested by Jun et al., because it would have provided for a base plate with good properties and improved durability and robustness.
With regard to claim 6, dependent claim 5 is obvious over Wheatley et al. in view of Jun et al. under 35 U.S.C. 103 as discussed above. Jun et al. discloses wherein the arrangement of reinforcing bars further comprises:
a first pair of angled reinforcing bars, wherein each angled reinforcing bar in the first pair extends respectively from the center of the base plate toward the first end of the base plate on opposite sides of the horizontal reference line at a respective angle ±ψ from the horizontal reference line (as depicted in annotated Fig. 3’ below, a first pair of angled reinforcing bars 130/140, wherein each angled reinforcing bar in the first pair extends respectively from the center of the base plate toward the first end of the base plate on opposite sides of the horizontal reference line at a respective angle ±ψ from the horizontal reference line); and 

    PNG
    media_image2.png
    679
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    675
    706
    media_image3.png
    Greyscale

Annotated Fig. 3’
a second pair of angled reinforcing bars, wherein each angled reinforcing bar in the second pair extends respectively from the center of the base plate toward the second end of the base plate on opposite sides of the horizontal reference line at a respective angle ±ψ from the horizontal reference line (as depicted in annotated Fig. 3’’ below, a second pair of angled reinforcing bars 130/140, wherein each angled reinforcing bar in the second pair extends respectively from the center of the base plate toward the second end of the base plate on opposite sides of the horizontal reference line at a respective angle ±ψ from the horizontal reference line).

    PNG
    media_image4.png
    674
    729
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    688
    716
    media_image5.png
    Greyscale

Annotated Fig. 3’’
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (U.S. Pub. No. 2014/0042956 A1) in view of Jun et al. (KR 2006027784 A), as applied to claims 5 and 6 above, and in further view of Fournier (U.S. Pub. No. 2014/0193196 A1).
With regard to claim 7, dependent claim 6 is obvious over Wheatley et al. in view of Jun et al. under 35 U.S.C. 103 as discussed above. 
Wheatley et al., as modified above, does not disclose wherein each reinforcing bar is a rectangular prism.
However, Fournier discloses a solar array (see Fig. 1) and teaches reinforcing members can be shaped as a rectangular prism (see Fig. 2-3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the shape of the reinforcing member of Fournier for the shape of the reinforcing bars of Wheatley et al., as modified above, because the simple substitution of a known element known in the art to perform the same function, in the instant case a shape of a reinforcing member, supports a prima facie obviousness determination (see MPEP 2143 B).

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 21, 2022